Citation Nr: 1723785	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-27 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for degenerative joint disease of the lumbosacral spine.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for gout.

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for a lung disorder, claimed as chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.

5.  Entitlement to service connection for obstructive sleep apnea, claimed as secondary to COPD, to include as due to asbestos exposure.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Brendan B. Garcia, Esq.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979, December 2001 to June 2003, and November 2006 to September 2007, with additional service in the Navy Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2012 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  The Veteran initially filed a claim for entitlement to service connection for COPD.  As the Veteran's claim on appeal encompasses all respiratory symptoms due to claimed in-service asbestos exposure, the Board has expanded the claim to include all respiratory disorders, to include COPD, to be consistent with the Court's decision in Clemons.  


FINDINGS OF FACT

1.  A June 2010 rating decision denied a claim of entitlement to service connection for degenerative joint disease of the lumbar spine; the Veteran did not appeal that decision in a timely manner and no new and material evidence was submitted within one year of the rating decision.

2.  Evidence received since the June 2010 rating decision is cumulative or redundant of the evidence previously of record; the additional medical records do not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for degenerative joint disease of the lumbar spine.  

3.  A December 2001 rating decision denied a claim of entitlement to service connection for gout; the Veteran did not appeal that decision in a timely manner and no new and material evidence was submitted within one year of the rating decision.

4.  Evidence received since the December 2001 rating decision is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for gout.

5.  The competent evidence does not reflect a diagnosis of gout during the pendency of the appeal.

6.  The preponderance of the evidence weighs against a finding that the Veteran has a respiratory disorder, claimed as COPD, that was incurred in active service; any respiratory disorder present during the period of the claim is not etiologically related to military service, to include claimed asbestos exposure.

7.  The preponderance of the evidence weighs against a finding that obstructive sleep apnea was incurred in active service; any current obstructive sleep apnea was not present until more than one year after separation from active service and is not etiologically related to military service, to include claimed asbestos exposure.

8.  The Veteran's tinnitus was incurred during active service.


CONCLUSIONS OF LAW

1.  The June 2010 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for degenerative joint disease of the lumbar spine.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016). 

3.  The December 2001 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for gout.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016). 

5.  The criteria for service connection for gout have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

6.  The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

7.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

8.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 11315107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the Veteran's claim to reopen entitlement to service connection for degenerative joint disease of the lumbar spine, the Veteran's attorney asserted in a May 2017 brief that a November 2009 VA examination did not adequately account for the Veteran's lay statements regarding an alleged in-service back injury.  However, the Board notes that the VA is not obliged to provide an examination or obtain an opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c) (4).  As discussed below, the Board finds no new and material evidence was submitted in support of this claim; therefore, further action to obtain a VA examination or medical opinion is not necessary.  

With regard to the Veteran's claim of entitlement to service connection for a respiratory disorder, the Veteran's representative also contended that additional development was warranted to determine whether the Veteran was exposed to asbestos, to include obtaining an additional examination or medical opinion if asbestos exposure was conceded.  The Board acknowledges the Veteran's contentions that he was exposed to asbestos during his occupational duties in the Navy were addressed in a December 2011 opinion and finds additional development unwarranted because restrictive lung disease and lung nodules are not diagnosed disabilities that have been associated with in-service asbestos exposure.  See VA's Adjudication Manual (M21-1), Part IV, Subpart ii, 1.I.3.a (accessed June 14, 2017) (explaining that claims based on asbestos exposure require a military occupational skill with exposure to asbestos sufficient to request an examination and a diagnosed disability that has been associated with in-service asbestos exposure); M21-1, Part IV, Subpart ii, 2.C.2.c (accessed June 14, 2017) (listing specific diseases that may result from exposure to asbestos).  As the Veteran's claimed respiratory disorder is not otherwise shown to be related to asbestos exposure, the Board finds that further action, to include an additional examination or medical opinion to address asbestos exposure, is not necessary.  

Neither the Veteran nor his attorney has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I. New and material evidence 

The Veteran's initial claim for service connection for gout was denied in a December 2001 rating decision and his initial claim for service connection for degenerative joint disease of the lumbar spine was denied in a June 2010 rating decision.  In October 2012, the Veteran filed to reopen the claims of entitlement to service connection for a back disability and gout.  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 


I.A. Back disability

The RO's June 2010 decision denied entitlement to service connection for degenerative joint disease of the lumbar spine due to finding insufficient evidence to establish that the Veteran's current back disability was related to military service.  The Veteran was provided notice of the decision and his appellate rights but did not appeal the decision in a timely manner or submit relevant evidence within one year of the notification of the decision.  Therefore, the decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

The evidence associated with the record at the time of the June 2010 rating decision included the Veteran's service treatment records (STRs), private medical records, and a November 2009 VA examination report.

STRs reflect in-service complaints of back pain resolved without residuals.  A March 1993 fitness for duty evaluation found no evidence of a current back disability, noting that a 1989 nonservice-related back injury resolved with physical therapy and did not result in any residual pain or limitation of motion.  A June 1995 service record noted that the Veteran was evaluated for back pain with no current problems and a July 2000 report of medical history was positive for recurrent back pain with an examiner's notation that prior treatment for low back pain had no sequelae.  At a November 2009 examination, the Veteran reported falling into a hole during his period of active duty from December 2001 to June 2003 that resulted in intermittent low back pain and was diagnosed with moderate degenerative joint disease of the lumbar spine.  The November 2009 examiner found no nexus between in-service back complaints and the Veteran's degenerative joint disease of the lumbar spine.

The Board concludes that evidence added to the record since the prior June 2010 denial is not new and material.  The evidence added to the includes a June 2012 private treatment record that noted the Veteran had a history of low back pain and arthritis and indicated that the Veteran reported an in-service fall that initiated his back problems.  The Board finds the June 2012 record reflects redundant statements from the Veteran that were of record at the time of the prior denial, specifically, that he fell in service and believed back pain since that fall was related to his current back disability.  Further, VA treatment records dating from September 2012 to February 2014 reporting ongoing treatment for worsening back pain and the Veteran's contentions that the pain is related to an in-service fall are also cumulative and redundant, and do not tend to show that the Veteran's degenerative joint disease is related to his active service.  See 38 C.F.R. § 3.156(a).

As new and material evidence has not been submitted, reopening of this claim is not warranted.  See Shade, 24 Vet. App. at 118.  

I.B. Gout

The RO's December 2001 denial of the Veteran's claim for gout was due to finding insufficient evidence to establish that the Veteran had chronic gout related to service.  The Veteran was provided notice of the decision and his appellate rights but did not appeal the decision in a timely manner or submit relevant evidence within one year of the notification of the decision.  Therefore, the decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

The evidence received since the December 2001 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, the new evidence includes service records, to include a June 2007 service treatment  record noting symptoms of bilateral foot pain with a history of gout and prior foot surgery that indicated increased pain was an exacerbation of gout.  An August 2007 report of medical history also noted the Veteran was treated for gout since his last physical examination.  The new evidence raises a reasonable possibility of substantiating the claim as it demonstrates that the Veteran may have had gout during a period of active service.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, 3 Vet. App. at 513. 

The Board notes that the claim is not being reconsidered as the new service treatment records were not in existence at the time of the prior December 2001 denial.  See 38 C.F.R. § 3.156(c)(1).  Accordingly, the claim for service connection for gout is reopened and will be considered on the merits.  

II. Service connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

II.A. Gout

As noted above, the Veteran's claim of entitlement to service connection for gout was reopened due to evidence of treatment for gout during his most recent period of service.  

However, the preponderance of the evidence is against a finding that the Veteran has a current disability; the competent evidence does not reflect a diagnosis of gout at any time during the pendency of the appeal.  Although VA medical records indicate the Veteran was treated for bilateral foot pain, there is no evidence that the complaints or treatment were related to a diagnosis of gout.  Rather, a September 2011 VA rheumatology clinic note reviewed the Veteran's reports of multiple joint pains and opined that there was no evidence of an inflammatory arthritis.  

There are no other post-service medical records indicating treatment for or a diagnosis of gout.  The Board acknowledges the Veteran's reports of bilateral foot and joint pain; however, there is no indication that he has the training or experience required to diagnose gout or determine the etiology of his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability during the period of the appeal.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, in the absence of competent evidence showing a current diagnosis of gout, it is unnecessary to address the remaining elements of the claim for service connection.  See Brammer, 3 Vet. App. at 225.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and service connection for gout is denied.  

II.B. Respiratory disability, claimed as COPD

The Veteran asserts that he has a respiratory disability, claimed as COPD, related to active service in the Navy.  He contends that service on older ships with asbestos-wrapped fuel and water lines resulted in a disability because he slept near the asbestos and that the overall air quality was poor due to fuel, cleaning solvents, paint, and the smell of personnel aboard.  He further noted that he believed his poor sleep and exposure to gas and mace during basic training contributed to a respiratory disability.  

As discussed below, the Board finds service connection for respiratory disability is not warranted because the preponderance of the evidence is against a finding that any respiratory disability diagnosed during the period of the claim is related to active service.  

Initially, the Board finds the preponderance of the evidence against a finding that a respiratory disability was incurred during the Veteran's active service.  Service treatment records reflect complaints or treatment for coughing and chest congestion, assessed as an upper respiratory infection in May 1997 and pneumonia in March 2003.  The March 2003 service records noted the Veteran's pneumonia was resolving, with clear lungs and full breath sounds, and indicated that the Veteran continued to smoke.  There is no medical evidence that the Veteran had diagnoses of lung nodules or a restrictive lung disease prior to 2010; a March 1976 entrance examination and May 1992, June 1994, September 1995, July 2000, October 2005, and August 2007 physical examinations were negative for lung and chest abnormalities.  

In addition, the Board concludes that any respiratory disability present during the period of the claim is not related to active service as the December 2011 VA opinion is highly probative evidence against the claim.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight of the opinions are within the province of the adjudicator); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.).  The examiner is a VA physician's assistant that possesses the necessary education, training, and expertise to provide the requested opinion.  In addition, the opinion reflects a review of the Veteran's claims file and pertinent medical history, noting that the only respiratory complaints at the examination were for dyspnea with moderate physical activity, with no cough or chest pain, and providing a persuasive rationale that 2010 diagnoses of restrictive lung disease and right mid-lobe lung nodules were unrelated to service.  The examiner noted that the Veteran did not report any significant respiratory symptoms related to restrictive lung disease and that right mid-lobe lung nodules were an incidental finding that were stable based on a review of three computed tomography (CT) chest scans and opined that the diagnoses were not related to in-service respiratory symptoms of coughing.  The examiner also concluded that there was no evidence of asbestos exposure.  The examiner explained that restrictive lung disease was most likely due to body habitus based on symptoms of mild shortness of breath with activity, normal pulmonary function test (PFT) results, and his history of smoking.  The Board finds the medical opinion is consistent with other evidence of record.  A March 2009 chest X-ray report was unremarkable and a March 2010 VA medical record indicates the Veteran had abnormal PFT results with a normal chest X-ray and no reported respiratory symptoms and assessed restrictive lung physiology, normal diffusing capacity, and decreased functional residual capacity that was possibly related to body habitus.  Similarly, a May 2010 VA physician found body habitus to be the only explanation for the Veteran's restrictive lung physiology because there was no interstitial lung disease and July 2011 spirometry results noted an overall pattern of restriction with a low functional residual capacity that the treatment provider found correlated to the Veteran's body mass index.

Moreover, there is no competent evidence of a nexus between any current respiratory disorder and the Veteran's military service.  Although the Veteran may sincerely believe that a respiratory disorder is related to his active service, to include claimed asbestos exposure and exposure to bad air quality, solvents, paints, mace, and gas and the stress of working long days, there is no indication that he has the training or experience required to render a competent opinion diagnosing the disorder or linking the disorder to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In summary, the preponderance of the evidence is against a finding that the Veteran has a current respiratory disorder that was caused or aggravated by service.  Thus, the claim for service connection is denied.  

II.C. Sleep apnea

The Veteran asserts that his current diagnosis of obstructive sleep apnea is related to claimed asbestos exposure, exposure to bad air quality and solvent vapors aboard naval vessels, and the stress of working long days with little rest during active service in the Navy.  As the claim for service connection for a respiratory disorder, to include COPD, was denied above, the Board will not address the Veteran's contentions that sleep apnea is secondary to COPD.

The Board finds service connection for obstructive sleep apnea is not warranted because there is no probative evidence of record that obstructive sleep apnea is related to active service.  

Initially, the Board finds no competent evidence supporting onset of obstructive sleep apnea during the Veteran's active service.  Service treatment records are negative for complaints or treatment for obstructive sleep apnea and the Veteran has not contended that he experienced symptoms of obstructive sleep apnea in active service.  Moreover, post-service medical records demonstrate that the Veteran was not diagnosed with, and did not begin treatment for, obstructive sleep apnea until 2010, more than one year after separation from active service.  

As such, the Board must conclude that there is no indication that the Veteran's obstructive sleep apnea is related to active service.  See McLendon, 20 Vet. App. at 83.  

The Board notes the Veteran's contentions that he was exposed to asbestos during his occupational duties in the Navy, but finds additional development unwarranted because obstructive sleep apnea is not a diagnosed disability that has been associated with in-service asbestos exposure.  See M21-1, Part IV, Subpart ii, 1.I.3.a (accessed June 14, 2017) (explaining that claims based on asbestos exposure require a military occupational skill with exposure to asbestos sufficient to request an examination and a diagnosed disability that has been associated with in-service asbestos exposure); M21-1, Part IV, Subpart ii, 2.C.2.c (accessed June 14, 2017) (listing specific diseases that may result from exposure to asbestos).  The Veteran's sleep apnea is not otherwise shown to be related to asbestos exposure.

The Board acknowledges the Veteran may sincerely believe that obstructive sleep apnea is related to active service, to include claimed asbestos exposure, exposures to bad air quality and solvent vapors aboard naval vessels, and the stress of working long days with little rest, but notes that he is not competent to address a medical question that is beyond the purview of lay knowledge and requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

In sum, the preponderance of the evidence is against a finding that the Veteran's obstructive sleep apnea was caused or aggravated by service.  Thus, the claim for service connection is denied.  

II.C. Tinnitus

The Veteran contends that he has tinnitus that was incurred as a result of his exposure to loud noise during active military service.  Specifically, he reported frequent exposure to loud noise that caused ringing in the ears in a May 2003 post-deployment assessment.  

The Veteran reported constant tinnitus at a March 2013 examination with noticeable symptoms of humming in the ears for five to six years.  Therefore, the Board finds the first element of a service connection claim has been satisfied.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Next, the evidence of record supports a finding that the Veteran sustained an in-service injury from acoustic trauma.  In a May 2003 post-deployment health assessment, the Veteran indicated that he developed ringing in his ears and was often exposed to loud noise.  In addition, an October 2005 report of medical history was positive for ear, nose, or throat trouble.  The March 2013 examiner noted the Veteran reported loud noise exposure from sirens and guns during service as a naval police officer.  Based on the service records and the Veteran's credible statements, the Board concludes that the Veteran sustained an injury during service, satisfying the second element of a service connection claim.

With regard to the third element of service connection, a nexus between the claimed in-service disease or injury and the current disability, the Board notes that the March 2013 opinion is against the claim but concludes that the Veteran has competently stated that tinnitus began in a period of active service and continued since.  The Veteran's representative explained that the Veteran mistakenly indicated he did not experience ringing in his ears in an August 2007 post-deployment health assessment.  These lay statements are supported by the service records noting frequent in-service noise exposure and ringing in the ears and he is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  Organic diseases of the nervous system, including tinnitus, are considered by VA to be chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  As tinnitus is a chronic disability pursuant to 38 C.F.R. § 3.309(a), the Board finds the evidence at least in equipoise such that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(b).  


ORDER

New and material evidence having not been received, reopening of the claim of entitlement to service connection for degenerative joint disease of the lumbar spine is denied.

New and material evidence having been received, the claim for entitlement to service connection for gout is reopened and, to that extent, the appeal is granted.

Service connection for gout is denied.

Service connection for a respiratory disorder is denied.

Service connection for obstructive sleep apnea is denied.

Service connection for tinnitus is granted.




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


